Citation Nr: 0431508	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-06 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  Further, the record indicates he had additional 
service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that the RO determined that new and material 
evidence had been received, but denied the underlying service 
connection claim on the merits.  Despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in August 2004, a 
transcript of which is of record.

For the reasons stated below, the Board finds new and 
material evidence has been received, but that additional 
development is necessary regarding the veteran's underlying 
claim of service connection for a low back disorder.  
Accordingly, this issue will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  Service connection was previously denied for a low back 
disorder by a July 1986 rating decision.  The veteran was 
informed of this decision by correspondence dated in August 
1986, as well as his right to appeal, and he did not appeal.

3.  The evidence submitted to reopen the veteran's claim is 
neither cumulative nor redundant, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 1986 rating decision which denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 4005(c) (1982) (38 U.S.C.A. § 7105(c) (West 2002)); 
38 C.F.R. § 19.192 (1985) (38 C.F.R. § 20.1103 (2004)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder, the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in May 2002, which was 
clearly before the September 2002 rating decision that is the 
subject of this appeal.  This correspondence specifically 
addressed the requirements for a grant of service connection, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holdings in Quartuccio, supra, and 
Pelegrini, supra.  Moreover, the veteran has been provided 
with a copy of the appealed rating decision, the November 
2002 Statement of the Case (SOC), and the September 2003 
Supplemental Statement of the Case (SSOC), which provided him 
with notice of the law and governing regulations regarding 
his case, as well as the reasons for the determinations made 
with respect to his claims.  Thus, the duty to notify has 
been satisfied.

For the reasons stated below, the Board finds new and 
material evidence has been received, but that additional 
development is necessary regarding the veteran's underlying 
claim of service connection for a low back disorder.  Thus, 
no further discussion of the VCAA is warranted based on the 
facts of this case.

Background.  Service connection was previously denied for a 
low back disorder by a July 1986 rating decision.  The 
veteran was informed of this decision by correspondence dated 
in August 1986, as well as his right to appeal, and he did 
not appeal.

The evidence of record at the time of the July 1986 rating 
decision included the veteran's service medical records, a 
private medical statement dated in March 1986, an April 1986 
VA medical examination report, and statements from the 
veteran to include Reports of Accidental Injury dated in June 
1986.

The veteran's service medical records reflect that he was 
treated for low back strain in November and December 1969 
following an automobile accident in October 1969.  X-rays 
indicated a compression fracture at L1 and T12, as well as 
loss of lordosis, and mild loss of height at L5.  
Nevertheless, his spine was clinically evaluated as normal on 
his 1970 separation examination, and he indicated on a 
concurrent Report of Medical History that he had not 
experienced back trouble of any kind.

A July 1974 Reserve examination also clinically evaluated the 
veteran's spine as normal.

A March 1986 private medical statement noted that the veteran 
had been treated since 1981 after injuring his back lifting a 
cross tire on the railroad.  His diagnosis at that time was 
herniated intervertebral disc, and that he eventually had 
surgery, at which time a large extruded disc was found and he 
improved.  However, he had a recurrence in 1983, and had 
further surgery.  In addition, he was treated for a flare-up 
of muscle spasm in his back in June 1984.

At the April 1986 VA medical examination, it was noted, in 
part, that the veteran had a history of automobile accident 
in 1969, at which time he sustained an injury of the 
lumbosacral spine, as well as the distal thoracic spine, 
reported to have been compressed fracture of the 12th 
thoracic, 1st lumbar vertebra with additional clinical 
findings about the 5th lumbar vertebra.  The history reported 
in the March 1986 private medical statement was also noted.  
Following examination of the veteran's musculoskeletal 
system, the examiner opined that the veteran's complaints of 
lower back pain developing and increasing after physical 
exercise were considered to be chronic lower back syndrome, 
and was apparently a residual of the original injury and the 
surgical operation performed to the spine.

The record also reflects that the veteran submitted two 
Reports of Accidental Injury dated in June 1986.  On one 
Report, he indicated that he injured his back in 1969 while 
doing a repelling exercise as part of his jungle training 
class.  On the other Report, he noted that he was in an 
automobile accident in October 1969, but stated that the only 
injury he sustained was a piece of glass embedded in his 
right ankle.  He maintained that there was no back injury 
whatsoever in this accident.  (Emphasis in Original).

The July 1986 rating decision denied service connection for a 
low back disorder, finding, among other things, that the 
veteran had an intervening back injury in 1981 which resulted 
in surgery, and that it could not be said that his current 
back pain was due to the 1969 in-service injury when there 
was such a significant intervening injury in 1981 and no 
continual complaint of back pain or treatment on his 
discharge examination or on a subsequent Reserve examination.

The veteran initiated his current claim in March 2002.  The 
evidence received in conjunction with his application to 
reopen includes various medical records dated from 2002 to 
2003.

In pertinent part, the veteran underwent a VA spine 
examination in July 2002, at which he reported that he 
injured his low back in 1969 while repelling, and that it 
resulted in lumbar surgery in 1981, 1983, and 1986.  
Assessment following examination of the veteran was back and 
left pain with a history of multiple lumbar spine surgeries.

The veteran underwent a new VA spine examination in July 
2003, at which he reiterated that he injured his low back in 
1969 while repelling, and that it resulted in lumbar surgery 
in 1981, 1983, and 1986.  Following examination of the 
veteran, the examiner diagnosed back pain and leg numbness 
after 3 prior back surgeries and compression fracture of T12 
and L1.  Moreover, the examiner opined that the veteran's 
current functional disability was secondary to his injuries 
while in service, the rationale being evidence of some 
stenosis on examination, as evidenced by numbness in the 
lower extremities, and weakness with prolonged standing.  
Additionally, the examiner stated that the greater demands of 
the lumbar spine, due to stiffening and scarring at the level 
of the previous compression fracture likely resulted in the 
degenerative changes at the lower levels of the lumbar spine, 
which were required to do more motion secondary to 
compression fractures.

In August 2003, a VA medical opinion was promulgated by a 
different clinician, who noted that the claims file had been 
reviewed, and summarized the contents thereof.  Based upon 
his review of the record, the clinician stated that he agreed 
with the July 1986 rating specialists in that while there was 
evidence that the veteran experienced back injury or injuries 
in the military, in 1974 he reported no problems.  However, 
after lifting a railroad tie in 1981 he suffered an extruded 
disc and required surgery, and had a recurrence of his 
problems a couple of years later, and apparently had had even 
a 3rd surgery.  Therefore, the clinician stated that it was 
more likely than not that the veteran's current spine 
disability was more likely than not related to the 1981 
injury rather than the 1969 injury or other low back injury 
that may have been sustained in the military service.

At the August 2004 videoconference hearing, it was contended 
that the VA medical examinations and opinions obtained in 
conjunction with this case were inadequate because the July 
2003 VA spine examiner apparently did not review the claims 
file, while the clinician who promulgated the August 2003 
opinion did not actually examine the veteran.  Thus, it was 
contended that he should be accorded a new VA medical 
examination to determine the etiology of the current low back 
disorder by a clinician who had reviewed the claims file.  
Further, it was maintained that the veteran's service medical 
records showed that he had a bulging disc of the L1 and a 
compression fracture, and that such conditions cannot be 
reduced.  In addition, the veteran testified that he 
indicated at the time of his separation that he did not have 
back problems because he wanted to leave the service.  He 
indicated that he had had back problems since service, and 
that the post-service injuries only aggravated an existing 
low back disorder.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. at 45,630.


Analysis.  In the instant case, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim of service connection for a low back disorder.

Here, the evidence received in conjunction with the veteran's 
application to reopen includes the July 2003 VA spine 
examination, which indicated that his current low back 
disorder was due to his account of an in-service back injury 
that occurred while he was engaged in a repelling exercise.  
The evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As the 
additional evidence includes a competent medical opinion 
indicating that the current low back disorder is related to 
service, the Board finds that this evidence is neither 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a), and the claim is reopened.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a low back 
disorder, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.

REMAND

Adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been received.  
The Board must now address the merits of the underlying 
service connection claim.

As noted above, the veteran criticized the adequacy of his VA 
medical examinations and the August 2003 VA medical opinion 
regarding his claim of service connection for a low back 
disorder.  Further, he contended that the post-service back 
injuries only aggravated an existing low back disorder which 
had been present since service.  He contended that he should 
be provided a new VA medical examination in regard to his 
claim.  In light of these contentions, the Board is of the 
opinion that a new examination is warranted in the instant 
case, which includes consideration of whether the post-
service injuries aggravated an existing condition.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also notes that while the March 1986 private 
medical statement reported that the veteran had had multiple 
back surgeries in the 1980s, none of the actual records from 
these surgeries appear to be on file.  Although the veteran 
indicated at his videoconference hearing that the clinicians 
who treated him for his back problems at that time were now 
deceased and he had been unable to obtain those records, the 
Board is of the opinion that an attempt should be made by the 
RO to obtain these records in order to have a clear picture 
as to the full extent of these post-service injuries.  In 
this regard, while the physicians may be deceased, the 
hospitals where the surgeries took place may still have such 
records.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all hospitals and medical 
care providers who have treated the 
veteran for his low back disorder since 
service, particularly facilities or 
physicians with any records detailing his 
post-service injuries and back surgeries 
in the 1980s.  After securing any 
necessary release, the RO should obtain 
those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the etiology of the current 
low back disorder.  The claims folder 
should be made available to the examiner 
for review before the examination; the 
examiner should indicate that the claims 
folder was reviewed.

Following examination of the veteran, the 
examiner should express an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that the 
veteran's current low back disorder is 
causally related to his active military 
service, to include the X-ray findings of 
compression fracture of L1 and T12.  In 
addressing this question, the examiner 
should also note the veteran's contention 
that his post-service back injuries only 
aggravated an existing low back disorder 
that had been present since service.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
September 2003, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



